812 F.2d 1400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel E. FELDMAN, Mathilda W. Feldman, Ben Strouse, andLeon Back, Appellees,v.James BROWN, Appellant.
No. 86-3023.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 9, 1986.Decided Feb. 2, 1987.

Before SPROUSE, CHAPMAN, and WILKINS, Circuit Judges.
William Graham Boyce, Jr. on brief, for appellant.
Jeffrey H. Scherr;  Gertrude C. Bartel on brief, for appellees.
PER CURIAM:


1
James Brown appeals from a finding of contempt and an order requiring him to assign income from certain sources to appellees.  The assignment of income was ordered to aid appellees in their continuing attempts to collect on a confession of judgment that is now ten years old.  The finding of contempt, which carried no sanction, came during discovery proceedings after Brown failed to engage in proper discovery.


2
We have carefully reviewed the arguments raised on appeal and find no meritorious grounds for disturbing the district court's finding of contempt or the order of assignment.


3
AFFIRMED.